Citation Nr: 0516507	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-17 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher initial rating for diabetes mellitus  
(DM) with diabetic neuropathy of the four extremities and 
erectile dysfunction, rated 20 percent prior to April 30, 
2002, and 40 percent thereafter.


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York which established service connection for DM evaluated as 
twenty percent disabling effective May 8, 2001.  
Subsequently, in an April 2003 rating decision the RO 
assigned a 40 percent rating, effective April 30, 2002.  The 
veteran perfected an appeal of these assigned ratings.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

A review of the record reflects that the veteran has not been 
afforded a VA medical examination specifically for service 
connected diabetes mellitus since 2001.  The examination in 
December 2001 was performed without the examiner having the 
benefit of reviewing the claims folder.  Where the record 
does not adequately reveal the current state of the 
claimant's disability and the claim is well grounded, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  See 
Suttmann v. Brown, 5 Vet.App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet.App. 121, 124 (1991).  Such a medical 
examination should "take into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one".  Green.

The veteran suffers from complications of diabetes mellitus, 
including diabetic neuropathy.  38 C.F.R. § 4.120, Diagnostic 
Code 7913, Note 1 states: 

Evaluate compensable complications of 
diabetes separately unless they are part 
of the criteria used to support a 100 
percent evaluation.  Noncompensable 
complications are considered part of the 
diabetic process under diagnostic code 
7913.

As the veteran is not rated 100 percent for diabetes 
mellitus, any secondary complications must be evaluated 
separately.  

In view of the forgoing, the case is REMANDED for the 
following:

The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for diabetes mellitus since 1999.  
After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran should be afforded a VA 
endocrinology examination to determine 
the severity of the diabetes mellitus.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
physician is to identify all 
complications of diabetes mellitus, and 
evaluation of any complications is to be 
performed.  Adequate reasons and bases 
are to be provided for any opinion 
rendered.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should determine if the 
veteran suffers from any compensable 
complications of diabetes mellitus.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



